USCA4 Appeal: 22-6966      Doc: 10        Filed: 12/27/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6966


        ASKARI DANSO MS LUMUMBA,

                            Plaintiff - Appellant,

                     and

        JOHN BEVERLY; ANTHONY SHAW; TYRONE TROWELL; THOMAS ROSE,

                            Plaintiffs,

                     v.

        HAROLD CLARKE, Director of the VADOC; A. DAVID ROBINSON, VADOC Chief
        of Correctional Operations; DAVID ANDERSON, Warden at RNCC; GLOBAL TEL
        LINK (GTL),

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:22-cv-00080-MFU-JCH)


        Submitted: December 20, 2022                             Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.
USCA4 Appeal: 22-6966      Doc: 10         Filed: 12/27/2022    Pg: 2 of 3




        Askari Danso MS Lumumba, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6966       Doc: 10          Filed: 12/27/2022    Pg: 3 of 3




        PER CURIAM:

               Askari Danso MS Lumumba seeks to appeal the district court’s order dismissing

        without prejudice under 28 U.S.C. § 1915A(b)(1) and 42 U.S.C. § 1997e(c) his 42 U.S.C.

        § 1983 civil rights action for failure to state a claim on which relief could be granted.

        The court’s order afforded Lumumba leave to correct the deficiencies it identified and file

        an amended complaint.

               This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). “[A]n order that

        dismisses a complaint with leave to amend is not a final decision because it means that the

        district court is not finished with the case.” Britt v. DeJoy, 45 F.4th 790, 793 (4th Cir.

        2022) (en banc) (citing Jung v. K. & D. Min. Co., 356 U.S. 335, 336-37 (1958)).

        If Lumumba wishes to appeal from this order, he must first “waive [his] right to amend the

        complaint by requesting that the district court take further action to finalize its decision,”

        Britt, 45 F.4th at 796 (citing Jung, 356 U.S. at 337), and he “must obtain an additional,

        final decision from the district court finalizing its judgment,” id. at 797. Because Lumumba

        has not done so, the order he seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order.

               Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        DISMISSED

                                                      3